Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated March8,2012, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of General Communication, Inc. on Form 10-K for the year ended December31,2011.We hereby consent to the incorporation by reference of said reports in the Registration Statements of General Communication, Inc. on Forms S-8 (File No.’s 33-60728, effective April5,1993, 333-8760, effective September27,1995, 333-66877, effective November6,1998, 333-45054, effective September1,2000, 333-106453, effective June25,2003, 333-152857, effective August7,2008, 33-60222, effective April5,1993, 333-8758, effective August24,1995, 333-8762, effective February20,1998, 333-87639, effective September23,1999, 333-59796, effective April30,2001, 333-99003, effective August30,2002, 333-117783, effective July30,2004, 333-144916, effective July27,2007, and 333-165878, effective April2,2010). /s/GRANT THORNTON LLP Seattle, Washington March 8, 2012
